Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-9 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ristau (US 5949441 A hereinafter “RISTAU”)(IDS), in view of JU; Chi-Cheng (US 20120147975 A1, hereinafter “JU”)

Regarding claim 1, RISTAU discloses an apparatus for data communications, comprising: a host interface (RISTAU, Fig. 1 interface), which is configured to be connected to a bus of a host computer having a processor and a memory (see RISTAU Fig. 1, Host with PCI and ISA bus); and processing circuitry, which is coupled to the host interface and is configured to receive video data (RISTAU, Fig. 2 i.e. Frame buffer) comprising interleaved words of luminance data and chrominance data with respect to a sequence of pixels (RISTAU, abstract, receiving video stream)
It is noted that RISTAU is silent about receive video data comprising interleaved words of luminance data and chrominance data with respect to a sequence of pixels, and to separate the luminance data from the chrominance data and to write the luminance data, via the host interface, to a luminance buffer in the memory while writing the chrominance data, via the host interface, to at least one chrominance buffer in the memory, separate from the luminance buffer as claimed.
However, JU discloses to separate the luminance data from the chrominance data and to write the luminance data (as cited below, e.g., the Luminance data and chrominance data into different buffer), via the host interface, to a luminance buffer (as cited below, a luminance buffer) in the memory while writing the chrominance data, via the host interface, to at least one chrominance buffer (as cited below, to a chrominance buffer) in the memory, separate from the luminance buffer (See JU, Col. 15, ln 20-40).
Both RISTAU and JU teach systems dealing with video data and accessing data video buffer, and those systems are comparable to that of the instant application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the RISTAU disclosure, byte align the data in the buffer, as taught by JU.  Such inclusion would have increased the usefulness of the system by having a video decompression system reducing the number of times the frame buffer accessed, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 2, RISTAU/JU, for the same motivation for combination further discloses the apparatus according to claim 1, and comprising a network interface, which is configured to receive from a packet communication network data packets (RISTAU, (see, Fig. 1 Nic) containing the video data.

Regarding claim 3, RISTAU/JU, for the same motivation for combination further discloses the apparatus according to claim 1, wherein the chrominance data comprise Cr component data and Cb component data (see two buffers as cited below), and the at least one chrominance buffer comprises separate first and second buffers, and wherein the processing circuitry is configured to separate the Cr component data from the Cb component data and to write the Cr component data to the first buffer (as cited below, two buffers, one each for Cr/Cb buffer) while writing the Cb component data to the second buffer (JU, Col. 15, ln 20-40).


Regarding claim 9, RISTAU/JU, for the same motivation for combination discloses a method for data communications, comprising: receiving in a peripheral device of a host computer video data comprising interleaved words of luminance data and chrominance data with respect to a sequence of pixels; and in the peripheral device, separating the luminance data from the chrominance data and writing the luminance data to a luminance buffer in a memory of the host computer while writing the chrominance data to at least one chrominance buffer in the memory, separate from the luminance buffer (see rejection of claim 1).

Regarding claim 10, RISTAU/JU, for the same motivation for combination further discloses the method according to claim 9, wherein receiving the video data comprises receiving data packets containing the video data from a packet communication network (see network citation).

Regarding claim 11, RISTAU/JU, for the same motivation for combination further discloses the method according to claim 9, wherein the chrominance data comprise Cr component data and Cb component data, and the at least one chrominance buffer comprises separate first and second buffers, and wherein writing the chrominance data comprises separating the Cr component data from the Cb component data and writing the Cr component data to the first buffer while writing the Cb component data to the second buffer (see Cb and Cr citation).

Claim 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ristau (US 5949441 A hereinafter “RISTAU”)(IDS), in view of JU; Chi-Cheng (US 20120147975 A1, hereinafter “JU”), further in view of Wang et al. (US 20060256851, hereinafter “Wang”).

Regarding claim 4, RISTAU/JU, for the same motivation for combination further discloses the apparatus according to claim 1.
It is noted that RISTAU/JU in combination is silent about wherein the interleaved words comprise more than eight bits per pixel component, and wherein the processing circuitry is configured to justify at least the luminance data in the memory so that the luminance data with respect to successive pixels in the sequence are byte-aligned in the luminance buffer as claimed. 
However, WANG discloses wherein the interleaved words comprise more than eight bits per pixel component, and wherein the processing circuitry is configured to justify at least the luminance data in the memory so that the luminance data with respect to successive pixels in the sequence are byte-aligned in the luminance buffer (Wang para. 53, i.e. the base layer of is not an FGS layer, and truncated at any byte-aligned position).
Both RISTAU/JU and WANG teach systems dealing with video data and accessing data video buffer, and those systems are comparable to that of the instant application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the RISTAU disclosure, discarding data to avoid buffer overflows, as taught by WANG.  Such inclusion would have increased the usefulness of the system by having a video decompression system reducing the number of times the frame buffer accessed, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 12, RISTAU/JU/WANG, for the same motivation for combination further discloses the method according to claim 9, wherein the interleaved words comprise more than eight bits per pixel component, and wherein writing the luminance data comprises justifying, by the NIC, at least the luminance data in the memory so that the luminance data with respect to successive pixels in the sequence are byte-aligned in the luminance buffer (see byte-aligned citation).

Conclusion
US 20130322753 A1 local tone mapping are provided. In one example, an electronic device includes an electronic display, an imaging device, and an image signal processor. The electronic display may display images of a first bit depth, and the imaging device may include an image sensor that obtains image data of a higher bit depth than the first bit depth. The image signal processor may process the image data, and may include local tone mapping logic that may apply a spatially varying local tone curve to a pixel of the image data to preserve local contrast when displayed on the display. The local tone mapping logic may smooth the local tone curve applied to the intensity difference between the pixel and another nearby pixel exceeds a threshold.
US 7,130,265 data multiplexing apparatus or the like is suitable for use with a digital satellite broadcasting system or the like. Inputted video data PESa may be converted by a P/S converter (142) in the form of parallel data of byte unit to serial data and then may be written in a buffer (143) and stored therein. Data stored in the buffer may be read out under control of a multiplexing control section (135). The data thus read out may be converted by a S/P converter (144) in the form of serial data to parallel data of byte unit and thereby generated as outputted data PDa. When the data storage quantity of buffer increases, under control of a rate-variable control section (147), a data quantity may be reduced by discarding DCT coefficients of high-orders, for example, with reference to analyzed result of a data analyzing section (146) and thereby the rate may be varied. Thus, the increase of the data storage quantity of buffer can be suppressed and the increase of the delay time caused when inputted data are multiplexed can be avoided. Therefore, there can be prevented a disadvantage such as a failure of synchronization on the receiving side.
US 9767529 B1 storing data of an image frame into a frame buffer includes at least the following steps: dividing the image frame into a plurality of access units, each having at least one encoding unit, wherein each encoding unit is a unit for data compression; and performing the data compression upon each encoding unit of the image frame, and generating an output bitstream to the frame buffer based on a data compression result of the encoding unit. A processing result of each access unit includes each output bitstream of the at least one encoding unit included in the access unit; a plurality of processing results of the access units are stored in a plurality of storage spaces allocated in the frame buffer, respectively; and a size of each of the storage spaces is equal to a size of a corresponding access unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701.  The examiner can normally be reached on Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK F HUANG/Primary Examiner, Art Unit 2485